DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to papers filed on 2/10/2021. Amendments made to the claims and Applicant's remarks have been entered and considered. 
3.	Claims 1, 3-6, 8, 12 and 16-18 have been amended.  Claims 2, 11 and 13-15 have been cancelled.  

Information Disclosure Statement
The Information Disclosure Statement filed 7/16/2018 has been considered except for the Examination Report dated May 22, 2018 which has been crossed through because no English translation was provided.

Response to Arguments
Applicant’s arguments, see Remarks, filed 2/10/2021, with respect to the rejection under 35 USC 102 have been fully considered and are persuasive.  The rejection of claim 1 under 35 USC 102 has been withdrawn. 
Applicant's remaining arguments filed 2/10/2021 have been fully considered but they are not persuasive.  Applicant argued that the cited references fail to teach or suggest (1) the laminations being provided between two spacer rings, (2) the spacer rings having crosspieces, (3) where each spacer ring is sandwiched between the lamination stack and the corresponding end cap, and (4) where the spacer ring is therefore necessarily a component separate from the end cap.  In the outstanding Office Action, Johnsen is cited as teaching the two spacer rings, 
Applicant respectfully disagrees, and further submits that such the interpretation of Johnsen in view of Wright is improper as it amounts to indiscriminate picking and choosing of features from both references to meet the limitations of the claims without consideration of the actual disclosure of the references themselves.  Notably, the rejection of claim 1 states where "at least one coolant channel 42, 44, 46 can be bounded by housing caps in a fluid tight manner (seals 140, 144 FIG. 6 col.8:61-68)" and then where "Wright shows (FIG. 2) two housing caps 140, 144 for axially closing the housing 152 at both ends."   Applicant argues that such a combination is incompatible. Notably, Johnsen depicts and describes where end seals 124 and 128, in combination with O-rings 140 and 144, seal the "chamber 150 formed between the end seal 124 and the housing 116" and "chamber 148 formed between the end seal 128 and the housing 116." Accordingly, end seals 124 and 128 both already fully seal the cooling channel and close the housing, similar to the claimed housing end cap. However, Applicant notes that these end seals do not otherwise provide support to a rotor shaft as is required by the end cap in the claims. While end caps 140 and 144 of Wright do describe end caps which support a rotor shaft, addition of these features to Johnsen would thus nevertheless fail to teach "wherein the at least one coolant channel is bounded by the housing caps in a fluid tight manner," as the channel of Johnsen is already fully bounded by end seals 124 and 128 of Johnsen.  
Even if the above described combination is considered to be proper, Applicant submits that such a combination would still fail to teach or suggest the limitation "each of the two spacer rings have at least one crosspiece arranged on the circumference side."  Applicant notes that Figure 6 of Johnsen is a longitudinal view of the stator/rotor core, which implies that the features depicted in such a view are annular in nature absent indication to the contrary.  Applicant 
Applicant’s arguments not persuasive for the following four reasons A to D:
A.  A broadest reasonable interpretation of the claim term “crosspiece” is a projection outward in the radial direction.  Johnsen shows (FIG. 3A,4,5,6) the laminations each have at least three crosspieces 50,52,54 and shows the spacer rings 124,128, have at least one crosspiece 124A,128A.  Claim 1 does not recite that the crosspiece is a non-annular feature.
B.  Johnsen implies the existence of the housing caps by specifying that a rotating rotor may occupy the interior void 49 of the core 38 (col.4:50-54). The rotor suggests to one of ordinary skill in the art that 
C.  Claim 1 does not recite that each spacer ring is sandwiched between the lamination stack and the corresponding end cap.  Claim 1 more broadly recites the two spacer rings are each between a corresponding one of the two end housing caps and the plurality of laminations.  Claim 1 does not recite that the spacer rings are in contact with the housing caps.  Johnsen teaches the two spacer rings 124,128 are each sealingly pressed to the plurality of laminations 120.   Wright teaches the end shields 140,144 are placed at the end boundaries of the stator, all other parts of the stator being between the end shields 140,144.  The combined teachings place each of the spacer rings 124,128 between a corresponding one of the two end housing caps 140,144 and the plurality of laminations 120.
D.  Claim 1 recites that the at least one coolant channel is be bounded by the housing caps in a fluid-3399tight manner.  This feature is broad and is taught by the combination of Johnsen and Wright.  Johnsen teaches the two spacer rings 124,128 are each sealingly pressed to the plurality of laminations 120 to seal the at least one coolant channel 42,44,46 in a fluid-tight manner.  Wright teaches the end shields 140,144 are placed at the end boundaries of the stator, all other parts of the stator being between the end shields 140,144 such that the end shields 140,144 form a boundary for the at least one coolant channel 42,44,46.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: sealing means in claims 4-9, 12 and 16-20.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
Claims 4-9, 12 and 16-20 recite a “sealing means” which is not being associated with a function, and hence the criteria for interpreting 112(f) are not met, therefore “sealing means” is not being interpreted in accordance with 112(f).

Claim Objections
Claim 1 is objected to because of the following informalities: 
In claim 1, line 10, “is be” should be -- is [[be]] --;
In claim 1, line 15, “two end housing caps” should be -- two [[end]] housing caps --;



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 5, 6, 8, 10, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Johnsen (US 5,331,238) in view of Wright et al. (US 2010/0176673, hereinafter Wright).
As to claim 1, Johnsen shows (FIG. 3A,4,5) an electric motor, comprising: 

wherein the stator 38 has stator teeth (separating slots 60) that are arranged in the direction of a rotor, which is arranged concentrically in the stator 38 (col.4:50-53) for accommodating stator windings (col.5:1-10), a housing 32 that encloses the stator 38 radially, 
wherein the laminations each have at least three crosspieces 50,52,54 arranged on the circumference side for creating at least one coolant channel 42,44,46 between the stator 38 and the housing 32 (col.4:44-50), 
wherein the at least one coolant channel 42,44,46 is be bounded in a fluid tight manner (seals 140,144 FIG. 6 col.8:61-68), (FIG. 6):

    PNG
    media_image1.png
    610
    1433
    media_image1.png
    Greyscale

wherein the stator 38 has two spacer rings 124,128, between which the plurality of laminations 120 are arranged, each of which has at least one crosspiece 124A,128A arranged on the circumference side (col.8:31-49), and 
wherein the two spacer rings 124,128 are each sealingly pressed between the housing 116 and the plurality of laminations 120.
Johnsen does not show: 
two housing caps for axially closing the housing at both ends and for accommodating and carrying a shaft of the rotor;
the two spacer rings are each sealingly pressed between a corresponding one of the two end housing caps and the plurality of laminations; and 
the at least one coolant channel is be bounded by the housing caps in a fluid tight manner.
As to all the bullets, Wright shows (FIG. 2) two housing caps 140,144 for axially closing the housing 152 at both ends and for accommodating and carrying a shaft 124 of the rotor 122 (end shields 140,144 para[0021]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the housing 32 of Johnsen to have: 
two housing caps 140,144 for axially closing the housing 32 at both ends and for accommodating and carrying a shaft of the rotor; and
the two spacer rings 124,128 are each sealingly pressed between a corresponding one of the two end housing caps 140,144 and the plurality of laminations 120; and
the at least one coolant channel 42,44,46 is be bounded by the housing caps 140,144 in a fluid tight manner
as taught by Wright, for the advantageous benefit of journaling the shaft in bearings for rotation as taught by Wright (para[0021]:1-2, Johnsen teaches the two spacer rings 124,128 are each sealingly pressed to the plurality of laminations 120 to seal the at least one coolant channel 42,44,46 in a fluid tight manner, and Wright teaches the end shields 140,144 are placed at the end boundaries of the stator, all other parts of the stator being between the end shields 140,144 such that they form a boundary for the at least one coolant channel 42,44,46).
As to claim 5/1, Johnsen in view of Wright was discussed above with respect to claim 2 and Johnsen further shows (FIG. 6 above) at least one circumferentially arranged crosspiece 124A of at least 
As to claim 6/1, Johnsen in view of Wright was discussed above with respect to claim 1 and Johnsen further shows (FIG. 6 above) at least one spacer ring 128 has at least one axially arranged groove (around 144) for accommodating an axial sealing means 144 (O-rings col.8:60-68, O-ring 144 is axially displaced from the laminations 120).
As to claim 8/1, Johnsen in view of Wright was discussed above with respect to claim 1 and Johnsen further shows (FIG. 6 above) the at least one spacer ring 124 is formed from an elastic material so as to constitute an axial sealing means (O-rings 140 col.8:60-68).
As to claim 10/1, Johnsen in view of Wright was discussed above with respect to claim 1 and Johnsen further shows (FIG. 6 above) the housing 116 and/or the at least one housing cap have or has at least one coolant inlet 146 and at least one coolant outlet 152 (col.9:1-15).
As to claim 18/5/1, Johnsen in view of Wright was discussed above with respect to claim 5 and Johnsen further shows (FIG. 6 above) at least one spacer ring 128 has at least one axially arranged groove (around 144) for accommodating an axial sealing means 144 (O-rings col.8:60-68).

Claims 3, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Johnsen (US 5,331,238) in view of Wright et al. (US 2010/0176673, hereinafter Wright) and Sisk (US 5,023,500).
As to claim 3/1, Johnsen in view of Wright was discussed above with respect to claim 1 except for the two spacer rings are arranged axially skewed with respect to each other.
Sisk shows (FIG. 7) the two spacer rings 36 are arranged axially skewed with respect to each other (the entire stator stack 20 of laminations 22 is skewed during assembly including end rings 36 col.4:35-43, col.1:16-25).

As to claim 16/3/1, Johnsen in view of Wright and Sisk was discussed above with respect to claim 3 and Johnsen further shows (FIG. 6 above) at least one spacer ring 128 has at least one axially arranged groove (around 144) for accommodating an axial sealing means 144 (O-rings col.8:60-68).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Johnsen (US 5,331,238) in view of Wright et al. (US 2010/0176673, hereinafter Wright) and Sisk (US 5,023,500) and Dunfield et al. (US 5,619,389, hereinafter Dunfield).
As to claim 12/3/1, Johnsen in view of Wright and Sisk was discussed above with respect to claim 3 except for at least one crosspiece of at least one of the plurality of laminations has at least one groove for accommodating a sealing means.
Dunfield shows (FIG. 4):

    PNG
    media_image2.png
    492
    1071
    media_image2.png
    Greyscale


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the crosspieces 50,52,54 of Johnsen in view of Wright and Sisk to have at least one crosspiece 50,52,54 of at least one of the plurality of laminations has at least one groove for accommodating a sealing means 114 as taught by Dunfield, for the advantageous benefit of reducing the transfer of vibrations from the stator 38 to the housing 32 as taught by Dunfield (col.6:16-21).

Claims 4, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Johnsen (US 5,331,238) in view of Wright et al. (US 2010/0176673, hereinafter Wright) and Dunfield et al. (US 5,619,389, hereinafter Dunfield).
As to claim 4/1, Johnsen in view of Wright was discussed above with respect to claim 1 except for at least one crosspiece of at least one of the plurality of laminations has at least one groove for accommodating a sealing means.
Dunfield shows (FIG. 4 above) at least one lamination has at least one groove for accommodating an O-ring 114 (one of laminations 72 has an indentation to integrate O-ring 114 col.4:51-54).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the crosspieces 50,52,54 of Johnsen in view of Wright to have at least one crosspiece 50,52,54 of at least one of the plurality of laminations has at least one groove for accommodating a sealing means 114 as taught by Dunfield, for the advantageous benefit of reducing the transfer of vibrations from the stator 38 to the housing 32 as taught by Dunfield (col.6:16-21).
As to claim 17/4/1, Johnsen in view of Wright and Dunfield was discussed above with respect to claim 4 and Johnsen further shows (FIG. 6 above) at least one spacer ring 128 has at least one axially arranged groove (around 144) for accommodating an axial sealing means 144 (O-rings col.8:60-68).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Johnsen (US 5,331,238) in view of Wright et al. (US 2010/0176673, hereinafter Wright) and Dunfield et al. (US 5,619,389, hereinafter Dunfield) and Chitayat (US 4,839,545).
As to claim 7/4/1, Johnsen in view of Wright and Dunfield was discussed above with respect to claim 4 except for at least one coolant channel is coated at least in some regions with the sealing means.
Chitayat shows (FIG. 7) at least one coolant channel 46 is coated at least in some regions with the sealing means 72 (col.4:27-32).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the stator 38 of Johnsen in view of Wright and Dunfield to have at least one coolant channel 42,44,46 is coated at least in some regions with the sealing means 72 as taught by Chitayat, for the advantageous benefit of improving the performance of an electric machine including the stator 38 as taught by Chitayat (col.4:27-32).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Johnsen (US 5,331,238) in view of Wright et al. (US 2010/0176673, hereinafter Wright) and Dunfield et al. (US 5,619,389, hereinafter Dunfield).
As to claim 9/1, Johnsen in view of Wright was discussed above with respect to claim 1 except for at least between a first lamination and a second lamination and between a last lamination and a penultimate lamination, respectively, the stator has at least one sealing lamination for accommodation of a sealing means on the circumference side.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the stator 38 of Johnsen in view of Wright to have at least between a first lamination B and a second lamination C and between a last lamination D and a penultimate lamination A, respectively, the stator 38 has at least one sealing lamination for accommodation of a sealing means 114 on the circumference side as taught by Dunfield, for the advantageous benefit of reducing the transfer of vibrations from the stator 38 to the housing 32 as taught by Dunfield (col.6:16-21).

Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Johnsen (US 5,331,238) in view of Wright et al. (US 2010/0176673, hereinafter Wright) and Chitayat (US 4,839,545).
As to claims 19/5/1 and 20/6/1, Johnsen in view of Wright was discussed above with respect to claims 5 and 6 except for at least one coolant channel is coated at least in some regions with the sealing means.
Chitayat shows (FIG. 7) at least one coolant channel 46 is coated at least in some regions with the sealing means 72 (col.4:27-32).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the stator 38 of Johnsen in view of Wright to have at least one coolant channel 42,44,46 is coated at least in some regions with the sealing means 72 as taught by Chitayat, for .  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Lee et al. (US 5,957,589) shows a plate with a cavity seating an O-ring.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT E MATES whose telephone number is (571)270-5293.  The examiner can normally be reached on 549 M to F 10:30am to 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT E MATES/              Examiner, Art Unit 2832  


/TULSIDAS C PATEL/               Supervisory Patent Examiner, Art Unit 2832